Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 1 of 21 PageID: 22981




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  IN RE: VALEANT                        Master No. 3:15-cv-07658-MAS-LHG
  PHARMACEUTICALS
  INTERNATIONAL, INC. SECURITIES
  LITIGATION

  THIS DOCUMENT RELATES TO:
                                        MEMORANDUM OF LAW
  16-cv-07321 (MAS) (LHG)
  16-cv-07324 (MAS) (LHG)
  16-cv-07494 (MAS) (LHG)
  16-cv-07496 (MAS) (LHG)
  16-cv-07497 (MAS) (LHG)
  17-cv-06513 (MAS) (LHG)
  17-cv-07636 (MAS) (LHG)
  17-cv-12088 (MAS) (LHG)
  18-cv-00089 (MAS) (LHG)
  18-cv-00343 (MAS) (LHG)
  18-cv-00383 (MAS) (LHG)
  18-cv-00846 (MAS) (LHG)
  18-cv-00893 (MAS) (LHG)
  18-cv-01223 (MAS) (LHG)
  18-cv-08595 (MAS) (LHG)
  18-cv-08705 (MAS) (LHG)
  18-cv-15286 (MAS) (LHG)
  20-cv-07460 (MAS) (LHG)
  20-cv-07462 (MAS) (LHG)


    THE DIRECT ACTION PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION
            TO DEFENDANTS’ OBJECTION TO THE JANUARY 28, 2021
                     ORDER OF THE SPECIAL MASTER
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 2 of 21 PageID: 22982




                                                    TABLE OF CONTENTS
                                                                                                                                       Page

  TABLE OF AUTHORITIES .......................................................................................................... ii

  PRELIMINARY STATEMENT .....................................................................................................1

  RELEVANT FACTUAL BACKGROUND AND PROCEDURAL HISTORY ............................2

            A.         Investors Bring Cases Beginning in 2015 to Seek Relief for the Tens of
                       Billions of Dollars in Damages They Suffered Due to Defendants’ Fraud .............2

            B.         The Court Denies Defendants’ Motions to Dismiss the Direct Actions ..................4

            C.         The Cases Are Coordinated, Discovery Recommences, and the Court
                       Appoints the Special Master ....................................................................................4

            D.         The Special Master Denies Defendants’ Extension Request ...................................6

  STANDARD OF REVIEW .............................................................................................................6

  ARGUMENT ...................................................................................................................................7

  I.        The Special Master Did Not Abuse His Discretion in Denying Defendants’
            Request for an Extension of the Fact Discovery Deadline ..................................................7

  II.       Defendants’ Arguments for a Discovery Extension Are Meritless ...................................10

  CONCLUSION ..............................................................................................................................14




                                                                       i
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 3 of 21 PageID: 22983




                                                  TABLE OF AUTHORITIES

  CASES                                                                                                                             PAGE(S)
  Hooker v. Novo Nordisk Inc.,
    No. 16-cv-4562-MAS-TJB, 2019 WL 2521749 (D.N.J. June 19, 2019) .................................... 7

  United States v. Johnson & Johnson,
    No. 12-cv-7758-MAS-LHG, 2019 WL 1519039 (D.N.J. Apr. 8, 2019) .................................... 7

  STATUTES AND COURT RULES
  15 U.S.C. § 78u-4(b)(3)(B) ........................................................................................................... 11

  Fed. R. Civ. P. 53 ...................................................................................................................... 7, 10




                                                                        ii
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 4 of 21 PageID: 22984




         Pursuant to this Court’s September 10, 2019 Order (Case No. 15-cv-07658, Dkt. No. 484),

  the plaintiffs in the above-captioned actions (the “Direct Action Plaintiffs”) respectfully submit

  this Memorandum of Law in opposition to Defendants’ Objection to the January 28, 2021 Order

  of the Special Master (the “Special Master’s Order”).

                                  PRELIMINARY STATEMENT

         Defendants’ objection to the Special Master’s Order should be denied because they do not

  even attempt to argue that the Special Master abused his discretion in denying their request for an

  extension of the discovery schedule. Nor could they. The Special Master – Judge Cavanaugh –

  was appointed to manage discovery in these cases against Valeant Pharmaceuticals International,

  Inc. (n/k/a Bausch Health Companies Inc.) (“Valeant”) based on his significant experience as a

  United States District Judge and Magistrate Judge.       Judge Cavanaugh has been efficiently

  managing pretrial proceedings in these matters for approximately eighteen months, including

  permitting adjustments to the discovery schedule when necessary. In connection with Defendants’

  most recent extension request, Judge Cavanaugh carefully considered Defendants’ written

  submissions and heard oral argument from both Valeant’s counsel and counsel for

  PricewaterhouseCoopers LLP (“PwC”). After listening to the parties’ respective positions, Judge

  Cavanaugh found that an extension was not necessary or warranted given that there were still three

  months of fact discovery remaining. He also correctly recognized that Defendants could hijack

  these proceedings by seeking “request after request,” which Defendants’ Objection makes clear is

  their objective. Judge Cavanaugh’s decision to deny Defendants’ request was firmly rooted in a

  sound exercise of discretion.

         Defendants’ attempt to circumvent the Special Master’s pretrial management of these cases

  should be rejected. Even if the standard of review were de novo rather than abuse of discretion,

  there is no basis for extending discovery. PwC’s assertion that there is a stay of discovery in the
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 5 of 21 PageID: 22985




  class action that prevents it from being subject to discovery in the Direct Actions is legally

  incorrect and, in any event, would be rendered moot by a decision from this Court denying PwC’s

  objections to the Special Master’s rulings with respect to class plaintiff’s claims, which could

  happen any day. Moreover, Judge Cavanaugh has scheduled a status a conference for March 31,

  2021, during which he can continue to manage the discovery process in these cases and reassess

  the need for any further extensions. The other “issues” raised by Defendants are purely of their

  own making – the fact that they have not more actively pursued plaintiff-side discovery in the

  Direct Actions until recently does not justify extending existing deadlines that have already been

  in place for months and that the Direct Action Plaintiffs have diligently endeavored to meet.

         Defendants’ proposed new case management schedule – which is not properly before this

  Court because it was never presented to the Special Master, who is vested with the authority to set

  discovery deadlines – reveals their true motivation for seeking an extension. Under Defendants’

  new proposal, fact discovery could go on for years because the parties would not be permitted to

  proceed to expert discovery until after fact discovery has been completed in all coordinated actions

  and this Court has denied every appeal that Defendants file from the Special Master’s orders.

  Given that it is already more than five years since investors suffered tens of billions of dollars in

  losses as a result of Defendants’ securities fraud, such delay tactics should not be countenanced.

          RELEVANT FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         A.      Investors Bring Cases Beginning in 2015 to Seek Relief for the Tens of Billions
                 of Dollars in Damages They Suffered Due to Defendants’ Fraud

         Between 2013 and 2016, Valeant and its executives engaged in a massive securities fraud.

  (See, e.g., GMO Tr., et al. v. Valeant Pharm. Int’l Inc., et al., No. 18-cv-00089, Dkt. 1, ¶ 1 (D.N.J.

  Jan. 3, 2018).) Unbeknownst to investors, Defendants made material misrepresentations and failed

  to disclose material facts in order to: (a) conceal its reliance on Philidor Rx Services, LLC



                                                   -2-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 6 of 21 PageID: 22986




  (“Philidor”) and keep secret the existence of a network of specialty pharmacies whose sole purpose

  was to steer patients toward Valeant products; (b) artificially inflate Valeant’s earnings by booking

  fictitious sales; and (c) mislead investors that Valeant’s growth derived from organic volume

  increases rather than Valeant’s unsustainable practice of drastically increasing drug prices. (Id. ¶¶

  1-10.) As the truth was gradually revealed to the market, the price of Valeant securities plummeted

  from over $250 per share in mid-2015 to under $25 per share by mid-2016, resulting in a market

  capitalization loss of almost $100 billion. (Id. ¶ 1.)

         In the wake of the partial revelation of the fraud, several putative securities class actions

  were filed beginning in October 2015 against Valeant, its former and present directors and officers,

  its auditor (PwC), and the investment banks that marketed Valeant’s securities to investors. These

  putative class actions were consolidated under the caption and docket number In re Valeant

  Pharmaceuticals International, Inc. Securities Litigation, No. 15-cv-07658 (the “Class Action”).

         In addition to the Class Action, scores of institutional and professional investors filed their

  own securities fraud actions (the “Direct Actions”), exercising their constitutional rights to exclude

  themselves from the class and to pursue their own remedies against Defendants. The majority of

  these investors sued only Valeant and its former officers. With respect to the Direct Action

  Plaintiffs that also sued PwC and the underwriters, the Special Master has since recommended the

  dismissal of those defendants.1




  1
    On June 26, 2020, the Special Master recommended in Hound Partners Offshore Fund, LP, et
  al. v. Valeant Pharms. Int’l Inc., et al., that this Court grant Defendants’ motion to dismiss certain
  claims, including the only claims that plaintiffs in that action brought against PwC and the
  underwriters. (See No. 18-cv-08705, Dkt. 202.) Plaintiffs’ objections to that recommendation
  (Dkt. 207) and defendants’ motion to adopt the report and recommendation (Dkt. 205) are
  currently pending before the Court.


                                                   -3-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 7 of 21 PageID: 22987




         B.      The Court Denies Defendants’ Motions to Dismiss the Direct Actions

         This Court granted in part and denied in part Defendants’ motions to dismiss the Class

  Action on April 28, 2017. (Case No. 15-cv-07658, Dkt. No. 217.) Thereafter, Defendants moved

  to partially dismiss the then-pending Direct Actions. That motion was granted in part and denied

  in part on January 12, 2018. (See, e.g., Discovery Global Citizens Master Fund, Ltd., et al. v.

  Valeant Pharmaceuticals International, Inc., et al., No. 16-cv-07321, Dkt. 72.) Other motions to

  dismiss later-filed Direct Actions were resolved over the course of 2018 and 2019. (See, e.g., The

  Boeing Company Employee Retirement Plans Master Trust and the Boeing Company Employee

  Savings Plans Master Trust v. Valeant Pharmaceuticals International Inc., et al., No. 17-cv-

  07636, Dkt. 103 (July 31, 2018); BlackRock Global Allocation Fund, Inc., et al. v. Valeant

  Pharmaceuticals International, Inc., et al., No. 18-cv-00343, Dkt. 48 (Sept. 14, 2018);

  Northwestern Mutual Life Insurance Co., et al. v. Valeant Pharmaceuticals International Inc., et

  al., No. 18-cv-15286, Dkt. 52 (Sept. 10, 2019).)

         The resolution of these motions lifted the automatic stay of discovery imposed on the

  Direct Actions by virtue of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

         C.      The Cases Are Coordinated, Discovery Recommences, and the Court
                 Appoints the Special Master

         On October 12, 2018, this Court entered a Case Management Order coordinating the Class

  Action and the Direct Actions for pretrial purposes. (Case No. 15-cv-07658, Dkt. No. 369.) The

  purpose of the Case Management Order was to “promote efficiency and judicial economy” by

  coordinating discovery between the Class Action and the Direct Actions. (Id.) The Court

  designated the Class Action as the “Lead Action” at that time so that there would be a “Lead

  Docket” on which documents intended to apply to all actions could be filed. (Id.)




                                                 -4-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 8 of 21 PageID: 22988




          Following extensive stays of discovery in these proceedings due to, among other things,

  the pendency of criminal proceedings involving a former Valeant employee and a former executive

  of Philidor, discovery began in earnest in mid-2019. Additionally, in September 2019, the parties

  to the Class Action and the Direct Actions agreed to the appointment of the Honorable Dennis M.

  Cavanaugh, U.S.D.J. (ret.) as Special Master to oversee discovery and to decide pretrial matters.

  (Case No. 15-cv-07658, Dkt. No. 484.) All parties agreed that Judge Cavanaugh was eminently

  qualified to manage discovery in these matters. (Id.) Accordingly, on September 10, 2019, this

  Court entered an Order appointing Judge Cavanaugh as Special Master. (Id.)

          On September 30, 2019, the parties to the Class Action and the Direct Actions submitted a

  Joint Discovery Plan to the Special Master, which was entered by the Special Master on October

  16 and entered by the Clerk on October 22, 2019. (Case No. 15-cv-07658, Dkt. No. 492.) In that

  Joint Discovery Plan, the parties proposed a fact discovery cutoff deadline of February 18, 2021.

          In November 2019, the parties to the Class Action agreed to settle the Class Action with

  respect to all Defendants except for PwC. This settlement left the Direct Actions Plaintiffs as the

  only investors with securities fraud claims against Valeant and its former executives. The

  settlement of the Class Action was preliminarily approved by the Special Master on January 23,

  2020.   (Case No. 15-cv-07658, Dkt. No. 510.)         The Special Master issued a Report and

  Recommendation finally approving the settlement of the Class Action on June 15, 2020. (Case

  No. 15-cv-07658, Dkt. No. 575.) In the wake of the Class Action settlement, parties to the Direct

  Actions pressed forward with discovery, notwithstanding the challenges presented by the onset of

  a global pandemic.

          On March 18, 2020, the parties stipulated to a revised discovery schedule that pushed out

  some interim deadlines but retained the fact discovery cutoff deadline of February 18, 2021. (Case




                                                 -5-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 9 of 21 PageID: 22989




  No. 15-cv-07658, Dkt. No. 529.) The parties substantially completed document production by

  June 5, 2020, in accordance with that schedule (as extended by the Court’s Standing Order 2020-

  09). On October 13, 2020, the parties again stipulated to a revised discovery schedule that

  extended the fact discovery cutoff to May 4, 2021. (Case No. 15-cv-07658, Dkt. No. 634.) That

  is the operative scheduling order governing the Direct Actions and the Class Action’s residual

  claims against PwC.

         The parties to the Direct Actions have exchanged millions of pages of documents, served

  interrogatories and requests for admission, and taken depositions of numerous fact witnesses. The

  parties have scheduled the depositions of additional fact witnesses in March and April, before the

  deadline for completion of fact discovery. The parties are therefore on track to complete fact

  discovery on schedule, and the Direct Action Plaintiffs are prepared to meet all existing deadlines.

         D.      The Special Master Denies Defendants’ Extension Request

         In January 2021, Defendants proposed a 60-day extension of the discovery schedule. In

  light of the fact that the parties are on track to complete discovery under the existing schedule, all

  of the plaintiffs to every Direct Action opposed the request. The parties submitted letters to the

  Special Master on the issue, and the Special Master held a Zoom conference to hear the parties’

  respective positions. At the conclusion of that hearing, Judge Cavanaugh exercised his sound

  discretion to deny Defendants’ request.

                                     STANDARD OF REVIEW

         Pursuant to this Court’s September 10, 2019 Order appointing Judge Cavanaugh as Special

  Master to manage pretrial matters, the Special Master has the authority to decide all discovery

  disputes. (Case No. 15-cv-07658, Dkt. No. 484, ¶ 9.) Judge Cavanaugh’s rulings on procedural

  matters are subject to an abuse-of-discretion standard of review. (Id. ¶ 11 (“Appeals of an order

  by the Special Master . . . shall be reviewed according to the following standards of review: . . .


                                                   -6-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 10 of 21 PageID: 22990




   rulings on procedural and non-dispositive matters shall be reviewed for abuse of discretion.”).)

   Indeed, under Rule 53 of the Federal Rules of Civil Procedure, “[u]nless the appointing order

   establishes a different standard of review, the court may set aside a master’s ruling on a

   procedural matter only for an abuse of discretion.” Fed. R. Civ. P. 53(f)(5) (emphasis added).

          Discovery rulings are rarely overturned on appeal because they are entitled to “great

   deference.” United States v. Johnson & Johnson, No. 12-cv-7758-MAS-LHG, 2019 WL 1519039,

   at *2-3 (D.N.J. Apr. 8, 2019) (Shipp, J.). This “deferential standard is particularly appropriate” in

   a case where the arbiter of discovery has “managed the case from the outset, and thus has a

   thorough knowledge of the proceedings.” Id. at *3. Accordingly, to establish an abuse of

   discretion, the objectors must establish that the discovery master’s or magistrate judge’s discovery

   ruling was “arbitrary, fanciful[,] or unreasonable.” Id. (alteration in original); see also Hooker v.

   Novo Nordisk Inc., No. 16-cv-4562-MAS-TJB, 2019 WL 2521749, at *2 (D.N.J. June 19, 2019)

   (Shipp, J.) (same). “[D]iscretion is abused only where no reasonable [person] would take the view

   adopted.” Johnson & Johnson, 2019 WL 1519039, at *3 (citation omitted).

                                              ARGUMENT

   I.     The Special Master Did Not Abuse His Discretion in Denying Defendants’ Request
          for an Extension of the Fact Discovery Deadline

          Defendants have failed to establish that Judge Cavanaugh abused his discretion in denying

   their extension request. In fact, Defendants conspicuously fail to even cite or reference either

   Federal Rule of Civil Procedure 53 or this Court’s September 10, 2019 Order, both of which clearly

   state that the Special Master’s Order is subject to review only for an abuse of discretion.

          That standard of review presents an insurmountable hurdle here. Judge Cavanaugh is

   intimately familiar with the issues being litigated in the Valeant securities litigation, having served

   as Special Master for almost eighteen months, during which time he approved the settlement of



                                                    -7-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 11 of 21 PageID: 22991




   the Class Action, granted several modifications to the case management schedule, issued Reports

   and Recommendations on a host of dispositive motions, and held numerous case management

   conferences.

          Judge Cavanaugh properly exercised his discretion in denying Defendants’ request for a

   60-day extension of fact discovery. He correctly found that an extension is not required at this

   time given that there is sufficient time left in the existing schedule to complete discovery.

   (Defendants’ Objection to the January 28, 2021 Order of the Special Master (“Defs. Br.”), Ex. C

   at 39:20-21.). He also rightly pointed out that if he continued to grant extension requests such as

   these, Defendants would continue to seek to delay resolution of these cases. (Id. at 39:23-24

   (“There [are] going to be requests after requests.”).) And Judge Cavanaugh properly observed that

   with the quality and quantity of attorneys involved in these cases, discovery can be completed

   without further extensions of the schedule. (Id. at 39:24-40:5 (“I think I have been very liberal

   with respect to discovery. We have lots of good lawyers here. You are just going to have to make

   do and get done what you are supposed to be done with.”).) As noted above, the parties are already

   on track to do so.

          Moreover, to address any issues concerning the parties’ obtaining additional discovery

   from PwC, Judge Cavanaugh scheduled another case management conference for March 31, 2021,

   which is more than a month prior to the close of fact discovery. (Id. at 58:21-61:15.) Judge

   Cavanaugh further stated that he was open to holding another status conference sooner should

   rulings be issued with respect to PwC’s pending objections to his Reports and Recommendations

   issued in the Class Action. (Id.) Simply put, Judge Cavanaugh is carefully managing these cases

   to ensure that discovery is timely completed without any party being deprived of the opportunity

   to take discovery that it has timely requested.




                                                     -8-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 12 of 21 PageID: 22992




          Defendants cannot claim that they were denied an adequate opportunity to

   comprehensively present their extension request to Judge Cavanaugh. Nor can they contend that

   Judge Cavanaugh resolved the parties’ dispute over the proposed extension without fully

   considering all of the parties’ positions. On December 1, 2020, Judge Cavanaugh set a case

   management conference for January 27, 2021, and directed the parties to file letter submissions by

   January 25, 2021, to address any issues that they wished to raise. (See Exhibit A hereto.)

   Consistent with the Special Master’s instructions, all of the parties submitted comprehensive letters

   on January 25, 2021. Counsel for Valeant, its former executives, and the underwriters submitted

   a nine-page letter setting forth all of the reasons why they were requesting a 60-day extension of

   existing deadlines. Counsel for PwC submitted its own six-page letter requesting the extension.

   On January 27, 2021, the parties appeared before Judge Cavanaugh for a Zoom conference that

   lasted almost an hour. During that conference, Judge Cavanaugh afforded counsel for Valeant and

   counsel for PwC the opportunity to speak extensively about their asserted bases for the extension.

   After hearing from all of the parties, Judge Cavanaugh orally issued his ruling denying the

   extension request, which was followed by a written order filed with the Court the next day. This

   process was fair, deliberate, and certainly does not constitute an abuse of discretion.

          Defendants’ request that the Court issue an Order reflecting a new case management

   schedule constitutes an improper end-run around the Special Master’s authority and is a violation

   of this Court’s September 10, 2019 Order. (See Defs. Br. at 4-5.) The September 10, 2019 Order

   vests Judge Cavanaugh with the authority to “decide all discovery disputes and non-dispositive

   issues and issue appropriate written orders regarding the same.” (Case No. 15-cv-07658, Dkt. No.

   484, ¶ 9.) Although the parties have the right to object to Judge Cavanaugh’s rulings, they cannot

   do what Defendants are attempting to do here, which is to ask the District Court to issue a new




                                                    -9-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 13 of 21 PageID: 22993




   scheduling order that was never proposed to Judge Cavanaugh.              Defendants asked Judge

   Cavanaugh for a 60-day extension of existing deadlines, which he appropriately denied. (Defs.

   Br. Ex. C at 12:16-13:11, 16:4-12, 39:20-40:5.) At best, Defendants may object to the Special

   Master’s ruling on the basis that he abused his discretion in denying their 60-day extension request.

   See Fed. R. Civ. P. 53(f)(5). However, Defendants have gone one step further, requesting that this

   Court completely reform the discovery schedule based on a proposed schedule that they never

   shared with plaintiffs and did not present to Judge Cavanaugh. That improper request should not

   be entertained.

   II.    Defendants’ Arguments for a Discovery Extension Are Meritless

          The issue before the Court is not whether Defendants are entitled to a 60-day extension of

   the discovery schedule, but rather whether Judge Cavanaugh abused his discretion in denying their

   request. As set forth above, he did not. However, even viewing Defendants’ arguments de novo

   – which would be improper – their arguments fail.

          First, Defendants claim that fact discovery cannot close in the Direct Actions without the

   parties having been provided the opportunity to obtain discovery from PwC or the class action

   plaintiff. (Defs. Br. at 7-8, 12-13.) This is incorrect. Discovery of the class action plaintiff is

   irrelevant to the Direct Actions, and there is still plenty of time to complete discovery of PwC.

          Further, any discovery stay imposed by the PLSRA by virtue of PwC’s motions in the Class

   Action does not apply to the Direct Actions. Although the Special Master’s Order states that no

   discovery shall be taken of the class action plaintiff and PwC while PwC’s objections to the denial

   of its motion for judgment on the pleadings and the granting of the class action plaintiff’s motion

   for leave to amend the Class Action complaint remain pending with the Court, PwC’s objections

   could be resolved by the Court any day. To the extent that PwC’s objections to the Special

   Master’s decisions issued in the Class Action have not been resolved by this Court by the end of


                                                   -10-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 14 of 21 PageID: 22994




   March, the Direct Action Plaintiffs will request that the Special Master allow them to take

   discovery of PwC prior to the May 4, 2021 fact discovery cutoff. The Special Master may allow

   them to do so either by ruling that any PSLRA stay applicable to the Class Action does not apply

   to the Direct Actions, by lifting the PSLRA stay pursuant to 15 U.S.C. § 78u-4(b)(3)(B), or by

   decoupling the coordination of the class action plaintiff’s residual claim against PwC from the

   Direct Actions Plaintiffs’ claims against Valeant and the individual defendants.

          PwC, for its part, is improperly attempting to use the PSLRA as both a sword and a shield.

   It has participated fully in discovery to date, attending every deposition that has taken place,

   frequently asking questions of the witnesses. But at the same time, PwC argues that it should not

   itself be subject to the burden and expense of discovery while its objection to the denial of its

   motion for judgment on the pleadings in the Class Action remains undecided by this Court. PwC

   cannot have it both ways. The purpose of the PSLRA stay is to prevent the parties from having to

   engage in costly discovery until a securities fraud complaint has survived a motion to dismiss. The

   Direct Actions have survived motions to dismiss, and the Direct Action Plaintiffs thus have the

   right to obtain discovery from PwC no matter how PwC’s objections in the Class Action are

   resolved.2 PwC should not be permitted to use its baseless objections to the Special Master’s

   rulings in the Class Action to cause an indefinite delay of the Direct Actions.

          Additionally, Defendants’ contention that they require discovery from the class action

   plaintiff in order to defend the Direct Actions is pure sophistry. While naturally there are



   2
      Even assuming this Court adopts the Special Master’s report and recommendation dismissing
   the claims against PwC in Hound Partners Offshore Fund, LP, et al. v. Valeant Pharms. Int’l Inc.,
   et al., plaintiffs in that case will continue to pursue discovery against PwC as a third party, putting
   them in the same position as plaintiffs in the other Direct Actions, who are already seeking
   discovery from PwC as a third party. The pendency of Hound plaintiffs’ objections therefore
   provides no grounds for yet another extension.


                                                    -11-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 15 of 21 PageID: 22995




   similarities between the Class Action complaint and the Direct Action complaints because they are

   based on the same securities fraud, the complaints in the Direct Actions are not based on the

   witness interviews or the forensic accounting investigation conducted by class counsel, of which

   Defendants now claim they need discovery. Discovery of the work conducted to draft the Class

   Action complaint has no relevance to any of the Direct Actions. The defendants in the Direct

   Actions have settled the Class Action, and that settlement has been approved by the Court.

   Defendants cannot hold up discovery regarding a settled action as a basis to delay the progress of

   other actions prosecuted by different counsel on behalf of different clients.

            Second, Defendants improperly claim that the pendency of discovery disputes means that

   fact discovery will not be completed on time. (Defs. Br. at 8-9.) As Defendants correctly point

   out, however, briefing on those disputes is scheduled to be completed by March 19. That leaves

   six weeks of fact discovery for the Special Master to rule on those motions and for any discovery

   to be produced in response to those rulings. In any event, it is ultimately the prerogative of the

   parties bringing a discovery motion – thus far, only the Direct Action Plaintiffs have done so – to

   determine whether the resolution of that motion is necessary to complete discovery. Plaintiffs do

   not believe discovery should be extended indefinitely to account for rulings on discovery motions

   (as well as any objections to those rulings).3 If necessary, the Special Master could allow a discrete

   amount of fact discovery resulting from those motions to proceed during the expert discovery

   phase.




   3
     Defendants point out that the non-prevailing parties may object to the Special Master’s rulings
   on those issues. However, nothing in this Court’s September 10, 2019 Order allows a party to
   refuse to comply with the Special Master’s discovery rulings during the pendency of an objection,
   which in any event are subject to an abuse-of-discretion standard on review.


                                                   -12-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 16 of 21 PageID: 22996




          Defendants’ position interferes with the Special Master’s authority to manage discovery.

   The Special Master denied Defendants’ request for an extension in the same order where he set

   the parties’ briefing schedule on the discovery motions. This implicitly suggests that the Special

   Master contemplated that resolution of the motions and any attendant additional discovery can be

   completed by the May 4, 2021 deadline. As noted, Judge Cavanaugh scheduled a status conference

   for March 31, 2021, during which he may reassess whether that remains the case. There is simply

   no reason to take that decision out of the Special Master’s hands.

          Third, Defendants claim that they cannot complete discovery of third-party investment

   advisers by May 4, 2021. (Defs. Br. at 9.) But this is a problem of Defendants’ own making.

   They have known about the existence of these third-party investment advisors since initial

   disclosures were served in the Direct Actions in 2018, yet they elected not to actively pursue

   discovery from these third parties.       Defendants should not now be rewarded for their

   procrastination.

          Fourth, Defendants assert that the Direct Action Plaintiffs noticed additional depositions

   between February 5 and February 7, 2021. (Defs. Br. at 9-10.) There was nothing improper about

   these deposition requests. Under the governing Deposition Protocol, parties are required to

   provide twenty days’ notice of a deposition. (Case No. 15-cv-07658, Dkt. No. 510, § II.E.) The

   requests with which Defendants take issue were made almost three months prior to the close of

   fact discovery. Moreover, Defendants’ assertion that these depositions cannot be accommodated

   by the current schedule is belied by the fact that most of them have already been scheduled.

          Finally, Defendants claim that plaintiff-side discovery has not commenced in three Direct

   Actions where motions to dismiss are still pending. (Defs. Br. at 10, 14.) Once again, that is a

   situation of Defendants’ own making. Counsel in two of these three actions have been actively




                                                  -13-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 17 of 21 PageID: 22997




   participating in coordinated discovery. If Defendants wanted these three Direct Actions to remain

   coordinated with the other Direct Actions, they could have agreed to proceed with plaintiff-side

   discovery notwithstanding the pending motions to dismiss. That Defendants have chosen not to

   do so does not give them license to seek an extension of discovery in dozens of other cases where

   motions to dismiss were resolved, in some cases more than three years ago.

          In any event, discrete discovery in a few cases should not dictate the schedule governing

   claims filed years ago by scores of other plaintiffs. And if necessary, the Special Master could

   allow depositions of those few additional plaintiffs to occur during the expert discovery period.

                                            CONCLUSION

          For the reasons stated above, the Direct Action Plaintiffs respectfully request that the Court

   deny Defendants’ Objection to the Special Master’s January 28, 2021 Order.

   Dated: February 24, 2021




                                                  -14-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 18 of 21 PageID: 22998




    ROLNICK KRAMER SADIGHI LLP                  LABATON SUCHAROW LLP

     /s/ Lawrence M. Rolnick                     /s/ Serena P. Hallowell
    Lawrence M. Rolnick                         Serena P. Hallowell
    Marc B. Kramer                              Jonathan Gardner
    Sheila A. Sadighi                           Eric J. Belfi
    Michael J. Hampson                          140 Broadway
    1251 Avenue of Americas                     New York, NY 10005
    New York, NY 10020                          Telephone: (212) 907-0700
    Telephone: 212.597.2800                     Fax: (212) 818-0477
    lrolnick@rksllp.com
    mkramer@rksllp.com                          Counsel for Plaintiffs
    ssadighi@rksllp.com                         Case Nos. 17-cv-07636, 18-cv-08595, 18-cv-
    mhampson@rksllp.com                         15286

    Counsel for Plaintiffs                      KASOWITZ BENSON TORRES LLP
    Case Nos. 16-cv-07321, 16-cv-07324,
    16-cv-07494, 16-cv-07496, 16-cv-07497,      /s/ Stephen W. Tountas
    18-cv-00089, 18-cv-00893, and               Stephen W. Tountas
    18-cv-01223                                 One Gateway Center
                                                Suite 2600
                                                Newark, NJ 07102
                                                Telephone: (973) 645-9462
                                                Fax: (973) 643-2030

                                                Local Counsel for Plaintiffs
                                                Case Nos. 17-cv-07636, 18-cv-08595, and 18-cv-
                                                15286




                                             -15-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 19 of 21 PageID: 22999




    QUINN EMANUEL URQUHART                  DIETRICH SIBEN THORPE LLP
      & SULLIVAN, LLP
                                            /s/ David A. Thorpe
    /s/ Rollo C. Baker                      David A. Thorpe (pro hac vice)
    Robert S. Loigman                       9595 Wilshire Blvd., Ste. 900
    Rollo C. Baker                          Beverly Hills, CA 90212
    Kathryn Bonacorsi                       Telephone: (310) 300-8450
    Jesse Bernstein                         Facsimile: (310) 300-8041
    51 Madison Avenue                       david@dstlegal.com
    New York, NY 10010
    Telephone: (212) 849-7000               Matthew P. Siben (pro hac vice)
    Facsimile: (212) 849-7100               500 Australian Avenue South, Ste. 637
                                            West Palm Beach, FL 33401
    Counsel for Plaintiffs                  Telephone: (561) 820-4882
    Case No. 18-cv-08705                    Fax: (561) 820-4883
                                            matthew@dstlegal.com
    CALCAGNI & KANEFSKY, LLP
                                            Counsel for Plaintiff
    /s/ Eric T. Kanefsy                     Case No. 17-cv-06513
    Eric T. Kanefsky
    Samuel S. Cornish
    One Newark Center                       FLEISCHMAN BONNER & ROCCO LLP
    1085 Raymond Boulevard, 14th Floor
    Newark, NJ 07102                        /s/ Patrick L. Rocco
    Telephone: (862) 772-8149               Patrick L. Rocco
    Facsimile: (862) 902-5458               447 Springfield Ave., Second Floor
                                            Summit, NJ 07901
    Local Counsel for Plaintiffs            Telephone: (908) 516-2043
    Case No. 18-cv-08705                    Facsimile: (908) 516-2049
                                            procco@fbrllp.com

                                            Local Counsel for Plaintiff
                                            Case No. 17-cv-06513




                                         -16-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 20 of 21 PageID: 23000




    LIEFF CABRASER HEIMANN &                        HUNG G. TA, ESQ. PLLC
    BERNSTEIN, LLP

    /s/ Michael J. Miarmi                           /s/ JooYun Kim
    Steven E. Fineman (admitted pro hac vice)       JooYun Kim
    Daniel P. Chiplock (admitted pro hac vice)      Hung G. Ta (admitted pro hac vice)
    Michael J. Miarmi (admitted pro hac vice)       250 Park Avenue, Seventh Floor
    Sharon M. Lee (admitted pro hac vice)           New York, NY 10177
    250 Hudson Street, 8th Floor                    Tel: (646) 453-7288
    New York, NY 10013-1413                         jooyun@hgtlaw.com
    Tel.: (212) 355-9500                            hta@hgtlaw.com
    Fax: (212) 355-9592                             natalia@hgtlaw.com
    sfineman@lchb.com
    dchiplock@lchb.com                              Counsel for Plaintiffs
    mmiarmi@lchb.com                                Case Nos. 18-cv-00383 and 18-cv-00846
    slee@lchb.com

    Richard M. Heimann (admitted pro hac vice)      SAFIRSTEIN METCALF LLP
    Bruce W. Leppla (admitted pro hac vice)
    275 Battery Street, 29th Floor                  Peter Safirstein
    San Francisco, CA 94111-3339                    Elizabeth Metcalf (pro hac vice forthcoming)
    Tel.: (415) 956-1000                            1250 Broadway, 27th Floor
    Fax: (415) 956-1008                             New York, NY 10001
    rheimann@lchb.com                               Tel: (212) 201-2845
    bleppla@lchb.com
                                                    Counsel for Plaintiffs
    Counsel for Plaintiffs                          Case No. 18-cv-00846
    Case No. 18-cv-00343

   BRESSLER, AMERY & ROSS, P.C.

   /s/ David J. Libowsky
   David J. Libowsky
   325 Columbia Turnpike, Suite 301
   Florham Park, NJ 07932
   Tel.: (973) 514-1200
   Fax: (973) 514-1660

   Local Counsel for Plaintiffs
   Case No. 18-cv-00343




                                                 -17-
Case 3:15-cv-07658-MAS-LHG Document 688 Filed 02/24/21 Page 21 of 21 PageID: 23001




    GRANT & EISENHOFER, P.A.

    /s/ Daniel L. Berger
    Daniel L. Berger (admitted pro hac vice)
    Caitlin M. Moyna (admitted pro hac vice)
    Jonathan D. Park (admitted pro hac vice)
    485 Lexington Avenue
    New York, NY 10017
    Tel: (646) 722-8500
    dberger@gelaw.com
    cmoyna@gelaw.com
    jpark@gelaw.com

    Counsel for Plaintiffs
    Case Nos. 17-cv-12088, 20-cv-07460, and 20-
    cv-04762

    LITE DEPALMA GREENBERG, LLC

    /s/ Bruce D. Greenberg
    Bruce D. Greenberg
    570 Broad Street, Suite 1201
    Newark, NJ 07102
    Telephone: (973) 623-3000
    Fax: (973) 623-0858

    Local Counsel for Plaintiffs
    Case Nos. 17-cv-12088, 20-cv-07460, and 20-
    cv-04762




                                               -18-
